Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/16/2021 have been fully considered but they are not persuasive. Applicant argues that the Holub does not disclose the amended limitations [Claim 5 is amended without prejudice. We respectfully request reconsideration of the rejections. 
For example, claim 5 recites, in combination with other features: means for first 
determining a state between two states of whether a block of captured imagery represents i) image background or ii) the physical object. So its not just looking for a watermarked object, rather a determination is made between one of two states, concerning whether the block represents image background (state i) or a physical object (state ii). And here's an important point, the means for second determining whether the block of captured imagery likely depicts a 2-dimensional dot pattern conveying encoded data (the 2-dimensional dot pattern being carried by the physical object) only operates when the means for first determining determines state ii: that the block of said imagery represents the physical object. Holub, while describing a really great piece of technology, doesn't have this two-state process where i) a determination is made of either image background (state i) or physical object (state ii); and ii) only operates a second determination means when state ii is determined, i.e., a physical object is identified by the first means.], examiner respectfully disagrees.

	Holub1 clearly shows in figs 1-5 the images corresponding to the physical object. Second of all Holub clearly shows 1. Regarding claim 5 as argued above, Holub discloses an image processing system (figs 1-6, col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42 discloses a system and method) including: one or more cameras positioned to the watermarked packaging is swiped or moved (i.e an object or the watermarked object) in front of the camera meeting the above claim limitations); one or more light sources positioned to illuminate the object as it is moved past the one or more cameras (col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22 discloses the one or more camera with red LED illumination (one or more light sources) to illuminate the object as it is moved past the one or more cameras (ie swiped or moved) meeting the claim limitations); means for first determining a state between two states whether a block of captured imagery represents i) (col 3 lines 23-48, col 11 lines 1-47 discloses a pre-watermark analysis that quickly analyzes each area or subset of areas in the captured image frames and classify the areas as being watermarked (i.e determining a state of the block represents the watermarked object) or not (i.e the image background) and determining a state between the two states (i.e background or object) and determining a state that the image represents a physical object meeting the claim limitations); and means for second determining whether the block of captured imagery likely depicts a 2- dimensional dot pattern conveying encoded data (fig 5, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating a signal localizer to access (i.e localizing the analyzed image (subset) to be read by the watermark reader) as seen by the max coordinates for the watermark reader (see fig 5) meeting the above claim limitations of means for second (the watermarked packaging is swiped or moved (i.e an object or the watermarked physical object (2D dot pattern) as seen in the figs, figs 1-5 also shows the coffee mug meeting the claim limitations), in which said means for second determining operates only when said means for first determining determines state ii; that the block of captured imagery represent the physical object  (fig 5, col 3 lines 23-48, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating yielding the determination of the areas or subareas as the watermarked object areas (i.e the first determination means determination or estimating the probability of watermark presence prior to the localization (i.e the second determination means operates only when the first determination means has determined estimating the probability of the watermarked (physical) object (i.e second means operates only after being classified by the prewatermarked object detection analysis (first determination means) as seen above) meeting the above claim limitations) and as argued above. Examiner therefore maintains the rejections made in the last office action. 
Regarding the arguments with respect to Feris and Vinogradov also the arguments are not persuasive because the combination of Feris and Vinogradov and Feris clearly discloses means for first determining a state between two states of whether a block of captured imagery represents i) image background (para 0013 discloses the system can store a number of background images (i.e image background) divided into blocks such that when a new image is captured (i.e capture imagery), background noise (i.e represents background) can be removed  from the image (i.e determining whether a block of captured imagery represents image background) to achieve a more accurate comparison meeting the above claim limitations, examiner also notes that since the captured imagery represents the image of the object (i.e the physical object at the checkout) the block of imagery also contains the object and the determining step determines background meeting the limitations of determining a state out of the two states, examiner also notes the determination of a state (i.e one state of being a background or a an object (i.e a physical object) in fig 3 at steps 308 and 310 meeting the claim limitations) (due to the presence of or in the claim only one state out of the two is required to be met and the striked limitations in the means for first determining step (i.e pertaining to the physical object) are not required to be met and therefore the second means are also not required to be met). From the above it is clear that the Feris disclose the amended limitations and the rejections still apply. In view of the above examiner maintains the rejections presented in the last office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holub et al. (US9521291) hereafter Holub1.

1. Regarding claim 5, Holub1 discloses an image processing system (figs 1-6, col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42 discloses a system and method) including: 
one or more cameras positioned to capture imagery depicting an object moved past the one or more cameras (col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22 discloses obtaining image data captured by one or more retail (checkout) scanner camera as the watermarked packaging is swiped or moved (i.e an object or the watermarked object) in front of the camera meeting the above claim limitations); 
(col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22 discloses the one or more camera with red LED illumination (one or more light sources) to illuminate the object as it is moved past the one or more cameras (ie swiped or moved) meeting the claim limitations); 
means for first determining a state between two states whether a block of captured imagery represents i) (col 3 lines 23-48, col 11 lines 1-47 discloses a pre-watermark analysis that quickly analyzes each area or subset of areas in the captured image frames and classify the areas as being watermarked (i.e determining a state of the block represents the watermarked object) or not (i.e the image background) and determining a state between the two states (i.e background or object) and determining a state that the image represents a physical object meeting the claim limitations); and 
means for second determining whether the block of captured imagery likely depicts a 2- dimensional dot pattern conveying encoded data (fig 5, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating a signal localizer to access (i.e localizing the analyzed image (subset) to be read by the watermark reader) as seen by the max coordinates for the watermark reader (see fig 5) meeting the above claim limitations of means for second determining resulting in the localized watermarked object, figs 2 and 4A shows the image (areas or subset) having the watermarks or 2d encoded signal with the plurality of dots (as seen in the figs 1-5) meeting the claim limitations),  (the watermarked packaging is swiped or moved (i.e an object or the watermarked physical object (2D dot pattern) as seen in the figs, figs 1-5 also shows the coffee mug meeting the claim limitations), in which said means for second determining operates only when said means for first determining determines state ii; that the block of captured imagery represent the physical object  (fig 5, col 3 lines 23-48, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating yielding the determination of the areas or subareas as the watermarked object areas (i.e the first determination means determination or estimating the probability of watermark presence prior to the localization (i.e the second determination means operates only when the first determination means has determined estimating the probability of the watermarked (physical) object (i.e second means operates only after being classified by the prewatermarked object detection analysis (first determination means) as seen above) meeting the above claim limitations).  

2. Regarding claim 10, Holub1 discloses the system of claim 5 in which said system is operable in a condition in which said means for first determining determines state ii that the block of said captured imagery represents the physical object, and is operable in a condition in which said means for second determining determines that the block of said captured imagery depicts the 2-dimensional dot pattern conveying encoded data (col 3 lines 23-48, col 11 lines 1-47 discloses a pre-watermark analysis that quickly analyzes each area or subset of areas in the captured image frames and classify the areas as being watermarked (i.e determining a state of the block represents the watermarked object) or not (i.e the image background) and determining a state between the two states (i.e background or object) and determining a state that the image represents a physical object meeting the claim limitations and means for second determining whether the block of captured imagery likely depicts a 2- dimensional dot pattern conveying encoded data at fig 5, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating a signal localizer to access (i.e localizing the analyzed image (subset) to be read by the watermark reader) as seen by the max coordinates for the watermark reader (see fig 5) meeting the above claim limitations of means for second determining resulting in the localized watermarked object, figs 2 and 4A shows the image (areas or subset) having the watermarks or 2d encoded signal with the plurality of dots (as seen in the figs 1-5) meeting the claim limitations, the 2-dimensional dot pattern being carried by the physical object (the watermarked packaging is swiped or moved (i.e an object or the watermarked physical object (2D dot pattern) as seen in the figs, figs 1-5 also shows the coffee mug meeting the claim limitation in which said means for second determining operates only when said means for first determining determines state ii; that the block of captured imagery represent the physical object at fig 5, col 3 lines 23-48, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating yielding the determination of the areas or subareas as the watermarked object areas (i.e the first determination means determination or estimating the probability of watermark presence prior to the localization (i.e the second determination means operates only when the first determination means has determined estimating the probability of the watermarked (2d dot pattern conveying encoded data) object (i.e second means operates only after being classified by the prewatermarked object detection analysis (first determination means) as seen above) meeting the above claim limitations).  

3. Claim 11 is corresponding non-transitory computer readable medium claim of claim 5. See the corresponding explanation of claim 5. Holub discloses a non-transitory computer readable medium storing program executed by one or more processors in col 13 lines 20-49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feris et al. (US20120027297) hereafter Feris in view of Vinogradov et al. (US8991707) hereafter Vinogradov.

4. Regarding claim 5, Feris discloses an image processing system (figs 2, 4 shows the image processing system) including: 
one or more cameras positioned to capture imagery depicting a physical object moved past the one or more cameras (paras 0013, 0021, 0023, 0026, 0028-0029 discloses one or more cameras positioned to capture imagery depicting a physical object moved past the one or more cameras during the checkout meeting the above claim limitations); 

means for first determining a state between two states of whether a block of captured imagery represents i) image background (para 0013 discloses the system can store a number of background images (i.e image background) divided into blocks such that when a new image is captured (i.e capture imagery), background noise (i.e represents background) can be removed  from the image (i.e determining whether a block of captured imagery represents image background) to achieve a more accurate comparison meeting the above claim limitations, examiner also notes that since the captured imagery represents the image of the object (i.e the physical object at the checkout) the block of imagery also contains the object and the determining step determines background meeting the limitations of determining a state out of the two states, examiner also notes the determination of a state (i.e one state of being a background or a an object (i.e a physical object) in fig 3 at steps 308 and 310 meeting the claim limitations) (due to the presence of or only one is required to be met); (due to the presence of or in the claim only one state out of the two is required to be met and the striked limitations in the means for first determining step (i.e pertaining to the physical object) are not required to be met and therefore the second means are also not required to be met). Feris discloses and shows the camera, the lighting conditions (i.e illuminating the object) and capturing the images as the object is moved past the camera while capturing images as seen in paras 0013, 0021 and 0022-0023. Feris however is silent and do not recite in exact claim language one or more light sources positioned to illuminate the physical object.
Vinogradov discloses the scanner with one or more light source 24 and imaging camera 26 advantageously for efficient illumination at col 4 lines 57 through col 5 lines 13 meeting the above limitations of one or more light sources positioned to illuminate the physical object. Before the effective filing date of the invention was made, Feris and Vinogradov are combinable and because they are from the same filed of endeavor and are analogous art of image processing (i.e imaging the col 5 lines 5-8. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Vinogradov to obtain the invention as specified in claim 5.

5. Regarding claim 6, See the explanation of claim 5. Due to the recital of or the limitations of claim 6 are not required to be met. 

6. Regarding claim 10 see the explanation of claim 5. Due to the recital of or in the claim the limitations of claim 10 are not required to be met.

7. Claim 11 is a corresponding non-transitory computer readable medium claim of claim 5. See the explanation of claim 5. Feris discloses non-transitory computer readable medium storing program executed by processor (computer) in paras 0003-0004.

8. Claim 12 is corresponding non-transitory computer readable medium claim of claim 6. See the corresponding explanation of claim 6.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holub1 in view of Holub et al (US20160105585) hereafter Holub2.

9. Regarding claim 6, Holub1 discloses the system of claim 5. Holub1 discloses means for generating an image of a 2d dot pattern as seen in claim 1. Holub1 however fails 
	Holub discloses in fig 2B paras 0012, 0026 generating a multi-color heatmap representing the 2-dimensional dot pattern conveying encoded data. Before the effective filing date of the invention was made, Holub1 and Holub2 are combinable because they are from the same filed of endeavor and are analogous art of image processing. Also it would be obvious and within one of ordinary skill in the art to incorporate the teachings of generating a multi-color heatmap representing the 2-dimensional dot pattern conveying encoded data as taught by Holub2 in to the system of Holub1. The suggestion/motivation would be uniquely identifying objects at para 0008. 

10. Claim 12 is corresponding non-transitory computer readable medium claim of claim 6. See the corresponding explanation of claim 6.

Allowable Subject Matter
Claim 1 was allowed. Regarding claim 1, none of the cited arts in combination discloses or suggests “for each subarea: downsampling the imagery within the subarea; determining an image mean value representing the subarea; for each nxm pixel, subtracting the image mean value from the pixel value to yield a residue value; comparing the residue value to a representation of image noise to yield a collection of image points; filtering the collection of image points to yield a reduced collection of image points; counting the number of points within the reduced collection of points; and  allowed. 

New claims 7-9 are also allowed. Regarding new claim 7, none of the cited arts in combination discloses or suggests “for each image area within the set of image areas, establishing a plurality of subareas, each subarea comprising nxm pixels, where n and m are both positive integers, each of the nxm pixels including a pixel value; for each subarea: downsampling the imagery within the subarea; determining an image mean value representing the subarea; for each nxm pixel, subtracting the image mean value from the pixel value to yield a residue value; comparing the residue value to a representation of image noise to yield a collection of image points; filtering the collection of image points to yield a reduced collection of image points; P2767-R counting the number of points within the reduced collection of points; and determining whether the subarea should be processed by a signal decoder based on the foregoing.”, therefore claim 7 is allowed. Dependent claims 8-9 depends directly or indirectly on claim 7, therefore they are allowed. 
Examiner's Note: Examiner has cited particular figures and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669